Exhibit 10.1

 

CORPORATE OFFICER

 

TELEPHONE AND DATA SYSTEMS, INC.

2004 LONG-TERM INCENTIVE PLAN

<<YEAR>> STOCK OPTION AWARD AGREEMENT

 

Telephone and Data Systems, Inc., a Delaware corporation (the “Company”), hereby
grants to <<NAME>> (the “Optionee”), as of <<DATE>> (the “Option Date”),
pursuant to the provisions of the Telephone and Data Systems, Inc. 2004
Long-Term Incentive Plan (As Amended and Restated) (the “Plan”), a Non-Qualified
Stock Option (the “Option”) to purchase from the Company <<NUMBER>> shares of
Special Common Stock at the price of $<<PRICE>> per share upon and subject to
the terms and conditions set forth below.  Capitalized terms not defined herein
shall have the meanings specified in the Plan.

 

1.             Time and Manner of Exercise of Option.

 

1.1.      Exercise of Option.  (a)  In general.  Except as otherwise provided in
this Award Agreement, the Option shall become exercisable (i) on the first
annual anniversary of the Option Date with respect to one-third of the number of
shares of Special Common Stock subject to the Option on the Option Date; (ii) on
the second annual anniversary of the Option Date with respect to an additional
one-third of the number of shares of Special Common Stock subject to the Option
on the Option Date; and (iii) on the third annual anniversary of the Option Date
with respect to the remaining one-third of the number of shares of Special
Common Stock subject to the Option on the Option Date.  Except as otherwise
provided in this Award Agreement, in no event may the Option be exercised, in
whole or in part, after <<TENTH ANNIVERSARY OF OPTION DATE>> (the “Expiration
Date”).

 

--------------------------------------------------------------------------------


 

(b)  Disability.  If the Optionee ceases to be employed by or of service to the
Employers and Affiliates by reason of Disability, the Option shall be
exercisable only to the extent it is exercisable on the effective date of the
Optionee’s termination of employment or service, and after such date may be
exercised by the Optionee (or the Optionee’s Legal Representative) for a period
of 12 months after the effective date of the Optionee’s termination of
employment or service or until the Expiration Date, whichever period is
shorter.  If the Optionee shall die within such exercise period, the Option
shall be exercisable by the beneficiary or beneficiaries duly designated by the
Optionee, to the same extent the Option was exercisable by the Optionee on the
date of the Optionee’s death, for a period ending on the later of (i) the last
day of such exercise period and (ii) the 180 day anniversary of the Optionee’s
death.

 

(c)  Special Retirement.  If the Optionee ceases to be employed by or of service
to the Employers and Affiliates by reason of Special Retirement (as defined
below), the Option immediately shall become exercisable in full if (i) the
Optionee has attained age 66 as of the effective date of the Optionee’s Special
Retirement and (ii) the effective date of the Optionee’s Special Retirement
occurs on or after January 1, <<CALENDAR YEAR COMMENCING AFTER OPTION DATE>>. 
If the Optionee ceases to be employed by or of service to the Employers and
Affiliates by reason of Special Retirement and either (i) the Optionee has not
attained age 66 as of the effective date of the Optionee’s Special Retirement or
(ii) the effective date of the Optionee’s Special Retirement occurs before
January 1, <<CALENDAR YEAR COMMENCING AFTER OPTION DATE>>, the Option shall be
exercisable only to the extent it is exercisable on the effective date of the
Optionee’s Special Retirement.  The Option, to the extent then exercisable, may
be exercised

 

2

--------------------------------------------------------------------------------


 

by the Optionee (or the Optionee’s Legal Representative) for a period of 12
months after the effective date of the Optionee’s Special Retirement or until
the Expiration Date, whichever period is shorter.  If the Optionee shall die
within such exercise period, the Option shall be exercisable by the beneficiary
or beneficiaries duly designated by the Optionee, to the same extent the Option
was exercisable by the Optionee on the date of the Optionee’s death, for a
period ending on the later of (i) the last day of such exercise period and
(ii) the 180 day anniversary of the Optionee’s death.  For purposes of this
Award Agreement, “Special Retirement” shall mean an Optionee’s termination of
employment or service with the Employers and Affiliates on or after the later of
(i) the Optionee’s attainment of age 62 and (ii) the Optionee’s Early Retirement
Date or Normal Retirement Date, as such terms are defined in the Telephone and
Data Systems, Inc. Pension Plan.

 

(d)  Retirement.  If the Optionee ceases to be employed by or of service to the
Employers and Affiliates by reason of Retirement (as defined below), the Option
immediately shall become exercisable in full if (i) the Optionee has attained
age 66 as of the effective date of the Optionee’s Retirement and (ii) the
effective date of the Optionee’s Retirement occurs on or after January 1,
<<CALENDAR YEAR COMMENCING AFTER OPTION DATE>>.  If the Optionee ceases to be
employed by or of service to the Employers and Affiliates by reason of
Retirement and either (i) the Optionee has not attained age 66 as of the
effective date of the Optionee’s Retirement or (ii) the effective date of the
Optionee’s Retirement occurs before January 1, <<CALENDAR YEAR COMMENCING AFTER
OPTION DATE>>, the Option shall be exercisable only to the extent it is
exercisable on the effective date of the Optionee’s Retirement.  The Option, to
the extent then exercisable, may be exercised by the Optionee (or the Optionee’s
Legal Representative) for a period of 90 days

 

3

--------------------------------------------------------------------------------


 

after the effective date of the Optionee’s Retirement or until the Expiration
Date, whichever period is shorter.  If the Optionee shall die within such
exercise period, the Option shall be exercisable by the beneficiary or
beneficiaries duly designated by the Optionee, to the same extent the Option was
exercisable by the Optionee on the date of the Optionee’s death, for a period
ending on the 180 day anniversary of the Optionee’s death.  For purposes of this
Award Agreement, “Retirement” shall mean an Optionee’s termination of employment
or service with the Employers and Affiliates on or after the Optionee’s
attainment of age 65 that does not satisfy the definition of “Special
Retirement” set forth in Section 1.1(c).

 

(e)  Resignation with Prior Consent of the Board.  If the Optionee ceases to be
employed by or of service to the Employers and Affiliates by reason of the
Optionee’s resignation of employment or service at any age with the prior
consent of the board of directors of such Optionee’s Employer (as evidenced in
the Employer’s minute book), the Option shall be exercisable only to the extent
it is exercisable on the effective date of the Optionee’s resignation, and after
such date may be exercised by the Optionee (or the Optionee’s Legal
Representative) for a period of 90 days after such effective date or until the
Expiration Date, whichever period is shorter.  If the Optionee shall die within
such exercise period, the Option shall be exercisable by the beneficiary or
beneficiaries duly designated by the Optionee, to the same extent the Option was
exercisable by the Optionee on the date of the Optionee’s death, for a period
ending on the 180 day anniversary of the Optionee’s death.

 

(f)  Death.  If the Optionee ceases to be employed by or of service to the
Employers and Affiliates by reason of death, the Option shall be exercisable
only to the extent it is exercisable on the date of death, and may be exercised
by the beneficiary or beneficiaries duly designated by the Optionee for a period
ending on the 180 day anniversary

 

4

--------------------------------------------------------------------------------


 

of the Optionee’s death.

 

(g)  Other Termination of Employment or Service.  If the Optionee ceases to be
employed by or of service to the Employers and Affiliates for any reason other
than Disability, Special Retirement, Retirement, resignation of employment or
service with the prior consent of the board of directors of the Optionee’s
Employer (as evidenced in the Employer’s minute book) or death, the Option shall
be exercisable only to the extent it is exercisable on the effective date of the
Optionee’s termination of employment or service, and may be exercised by the
Optionee (or the Optionee’s Legal Representative) for a period of 30 days after
the effective date of the Optionee’s termination of employment or service or
until the Expiration Date, whichever period is shorter.  If the Optionee shall
die within such exercise period, the Option shall be exercisable only to the
extent it is exercisable on the date of death and may be exercised by the
beneficiary or beneficiaries duly designated by the Optionee for a period ending
on the 180 day anniversary of the Optionee’s death.  Notwithstanding any
provision in this Award Agreement to the contrary, if the Optionee ceases to be
employed by or of service to the Employers and Affiliates on account of the
Optionee’s negligence, willful misconduct, competition with an Employer or other
Affiliate or misappropriation of confidential information of an Employer or
other Affiliate, the Option shall terminate on the date the Optionee’s
employment or service with the Employers and Affiliates terminates, unless such
Option terminates earlier pursuant to Section 1.2.

 

(h)  Expiration of Option During Blackout Period.  If the Option shall expire
under any of subsections (a) through (g) of this Section 1.1 during a period
when the Optionee and family members or other persons living in the household of
such persons are prohibited from trading in securities of the Company pursuant
to the Telephone and Data

 

5

--------------------------------------------------------------------------------


 

Systems, Inc. Policy Regarding Insider Trading and Confidentiality (or any
successor policy thereto) (a “Blackout Period”), the period during which the
Option is exercisable shall be extended to the date that is 30 days after the
date of the termination of the Blackout Period.

 

(i)  Expiration of Option During Suspension Period.  If the Option shall expire
under any of subsections (a) through (g) of this Section 1.1 during a period
when the exercise of the Option would violate applicable securities laws (a
“Suspension Period”), the period during which the Option is exercisable shall be
extended to the date that is 30 days after the date of the termination of the
Suspension Period.

 

1.2.            Termination of Option and Forfeiture of Option Gain Upon
Competition or Misappropriation of Confidential Information.  Notwithstanding
any other provision herein, the Option granted pursuant to this Award Agreement
shall not be exercisable on or after any date on which the Optionee enters into
competition with an Employer or other Affiliate, or misappropriates confidential
information of an Employer or other Affiliate, as determined by the Company in
its sole discretion.  As of the date of such competition or misappropriation,
the Option granted pursuant to this Award Agreement automatically shall
terminate and thereby be forfeited to the extent it has not been exercised.  In
the event of such competition or misappropriation, the Optionee shall pay the
Company, within five business days of receipt by the Optionee of a written
demand therefor, an amount in cash determined by multiplying the number of
shares of Stock purchased pursuant to each exercise of the Option within the six
months immediately preceding such competition or misappropriation (without
reduction for any shares of Stock delivered by the Optionee or withheld by the
Company pursuant to Section 1.3 or Section 2.4) by the difference between
(i) the Fair Market Value of a share of Stock on the date of such exercise and
(ii) the purchase

 

6

--------------------------------------------------------------------------------


 

price per share of Stock set forth in the first paragraph of this Award
Agreement.  The Optionee acknowledges and agrees that the Option, by encouraging
stock ownership and thereby increasing an employee’s proprietary interest in the
Company’s success, is intended as an incentive to participating employees to
remain in the employ of an Employer or other Affiliate.  The Optionee
acknowledges and agrees that this Section 1.2 is therefore fair and reasonable,
and not a penalty.

 

For purposes of the preceding paragraph, the Optionee shall be treated as
entering into competition with an Employer or other Affiliate if the Optionee
(i) directly or indirectly, individually or in conjunction with any person, firm
or corporation, has contact with any customer of an Employer or other Affiliate
or with any prospective customer which has been contacted or solicited by or on
behalf of an Employer or other Affiliate for the purpose of soliciting or
selling to such customer or prospective customer any product or service, except
to the extent such contact is made on behalf of an Employer or other Affiliate,
(ii) directly or indirectly, individually or in conjunction with any person,
firm or corporation, becomes employed in the business or engages in the business
of providing wireless, telephone or broadband products or services in any
geographic territory in which an Employer or other Affiliate offers such
products or services or has plans to do so within the next twelve months or
(iii) otherwise competes with an Employer or other Affiliate in any manner or
otherwise engages in the business of an Employer or other Affiliate.

 

The Optionee shall be treated as misappropriating confidential information of an
Employer or other Affiliate if the Optionee (i) uses confidential information
(as described below) for the benefit of anyone other than an Employer or such
Affiliate, as the case may be, or discloses the confidential information to
anyone not authorized by an Employer or such

 

7

--------------------------------------------------------------------------------


 

Affiliate, as the case may be, to receive such information, (ii) upon
termination of employment or service, makes any summaries of, takes any notes
with respect to, or memorizes any confidential information or takes any
confidential information or reproductions thereof from the facilities of an
Employer or other Affiliate, or (iii) upon termination of employment or service
or upon the request of an Employer or other Affiliate, fails to return all
confidential information then in the Optionee’s possession.  “Confidential
information” shall mean any confidential and proprietary drawings, reports,
sales and training manuals, customer lists, computer programs, and other
material embodying trade secrets or confidential technical, business, or
financial information of an Employer or other Affiliate.

 

1.3.            Method of Exercise.  The Option may be exercised by the holder
of the Option (1) by giving written notice to the Vice President-Human Resources
of the Company specifying the number of whole shares of Stock to be purchased
and by accompanying such notice with payment therefor in full (unless another
arrangement for such payment which is satisfactory to the Company has been made)
and (2) by executing such documents and taking any other actions as the Company
may reasonably request.  Payment made be made either (i) in cash, (ii) in
previously owned whole shares of Stock (which the holder has held for at least
six months prior to the delivery of such shares of Stock or which the holder
purchased on the open market and for which the holder has good title, free and
clear of all liens and encumbrances) having a Fair Market Value, determined as
of the date of exercise, equal to the aggregate purchase price payable by reason
of such exercise, (iii) by authorizing the Company to withhold whole shares of
Stock which otherwise would be delivered having a Fair Market Value, determined
as of the date of exercise, equal to the aggregate purchase price payable by
reason of such exercise, (iv) to the extent legally

 

8

--------------------------------------------------------------------------------


 

permissible, in cash by a broker-dealer acceptable to the Company to whom the
holder has submitted an irrevocable notice of exercise or (v) by a combination
of (i), (ii) and (iii).  If payment of the purchase price is made pursuant to
clause (ii) or (iii) of the second sentence of this Section 1.3, then any
fraction of a share of Stock which would be required to pay such purchase price
shall be disregarded and the remaining amount due shall be paid in cash by the
holder.  No share of Stock shall be delivered until the full purchase price
therefor has been paid (or arrangement has been made for such payment to the
Company’s satisfaction).

 

1.4.            Full or Partial Cancellation of Option.  In the event that
rights to purchase all or a portion of the shares of Stock subject to the Option
expire or are exercised, cancelled or forfeited, the holder shall promptly
return this Award Agreement to the Company.  If the holder continues to have
rights to purchase shares hereunder, the Company shall, within 10 days of the
holder’s delivery of this Award Agreement to the Company, either (i) mark the
Award Agreement to indicate the extent to which the Option has expired or been
exercised, cancelled or forfeited or (ii) issue to the holder a substitute
option agreement applicable to such rights, which agreement shall otherwise be
substantially similar to this Award Agreement in form and substance.  If the
holder does not return this Award Agreement to the Company, cancellation of the
Option, to the extent it is expired, exercised, cancelled or forfeited, shall
nonetheless be effective.

 

2.             Additional Terms and Conditions of Option.

 

2.1.            Option Subject to Acceptance.  The Option shall become null and
void unless the Optionee shall accept this Award Agreement.  The Optionee shall
be deemed to have accepted this Award Agreement unless the Optionee returns this
Award Agreement to the Vice President-Human Resources of the Company within
thirty (30) days of the

 

9

--------------------------------------------------------------------------------


 

Optionee’s receipt of this Award Agreement, accompanied by a written statement
that the Optionee does not accept this Award Agreement.

 

2.2.            Nontransferability of Option.  The Option may not be transferred
by the Optionee other than (i) to a beneficiary upon the Optionee’s death (as
designated on the form attached hereto or under the terms of the Plan),
(ii) pursuant to a court order entered in connection with a dissolution of
marriage or child support or (iii) by gift to a Permitted Transferee.  Except as
permitted by the foregoing, the Option may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process. 
Upon any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Option, the Option and all rights hereunder shall
immediately become null and void.

 

By accepting the Option, the Optionee agrees that if all beneficiaries
designated on a beneficiary designation form predecease the Optionee or, in the
case of corporations, partnerships, trusts or other entities which are
designated beneficiaries, are terminated, dissolved, become insolvent or are
adjudicated bankrupt prior to the date of the Optionee’s death, or if the
Optionee fails to designate a beneficiary on a beneficiary designation form,
then the Optionee hereby designates the following persons in the order set forth
herein as the Optionee’s beneficiary or beneficiaries:  (i) the Optionee’s
spouse, if living, or if none, (ii) the Optionee’s then living descendants, per
stirpes, or if none, (iii) the Optionee’s estate.

 

2.3.            Agreement by Optionee.  As a condition precedent to any exercise
of the Option, the holder shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance or
delivery of shares of Stock

 

10

--------------------------------------------------------------------------------


 

and, in connection therewith, shall execute any documents which the Committee
shall in its sole discretion deem necessary or advisable.

 

2.4.      Withholding Taxes.  (a) As a condition precedent to any issuance or
delivery of shares of Stock upon exercise of the Option, the holder shall, upon
request by the Company, pay to the Company in addition to the purchase price of
the shares of Stock, such amount as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to such exercise of the Option.  If the holder shall fail to advance the
Required Tax Payments after request by the Company, the Company may, in its
discretion, deduct any Required Tax Payments from any amount then or thereafter
payable by the Company to the holder.

 

(b)  The holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means:  (1) a cash payment to the
Company, (2) delivery to the Company of whole shares of Stock, the Fair Market
Value of which shall be determined as of the date the obligation to withhold or
pay taxes first arises in connection with the Option (the “Tax Date”),
(3) authorizing the Company to withhold whole shares of Stock which would
otherwise be delivered to the holder upon exercise of the Option, the Fair
Market Value of which shall be determined as of the Tax Date, (4) to the extent
legally permissible, a cash payment by a broker-dealer acceptable to the Company
to whom the holder has submitted an irrevocable notice of exercise or (5) any
combination of (1), (2) and (3).  Shares of Stock to be delivered or withheld
may not have a Fair Market Value in excess of the minimum amount of the Required
Tax Payments.  Any fraction of a share of Stock which would be required to
satisfy any such obligation shall be disregarded and the

 

11

--------------------------------------------------------------------------------


 

remaining amount due shall be paid in cash by the holder.  The Optionee agrees
that if by the pay period that immediately follows the date that the Option is
exercised, no cash payment attributable to any such fractional share shall have
been received by the Company, then the Optionee hereby authorizes the Company to
deduct such cash payment from any amount payable by the Company or any Affiliate
to the Optionee, including without limitation any amount payable to the Optionee
as salary or wages.  The Optionee agrees that this authorization may be
reauthorized via electronic means determined by the Company.  The Optionee may
revoke this authorization by written notice to the Company prior to any such
deduction.  No share of Stock shall be delivered until the Required Tax Payments
have been satisfied in full (or arrangement has been made for such payment to
the Company’s satisfaction).

 

2.5.            Adjustment.  In the event of any conversion, stock split, stock
dividend, recapitalization, reclassification, reorganization, merger,
consolidation, spin-off, combination of shares in a reverse stock split,
exchange of shares, liquidation or other similar change in capitalization or
event, or any distribution to holders of Stock other than a regular cash
dividend, the number and class of shares of Stock subject to the Option and the
purchase price per share shall be appropriately and equitably adjusted by the
Committee, such adjustment to be made without an increase in the aggregate
purchase price.  Such adjustment shall be made in compliance with the
requirements of Section 409A of the Code applicable to stock rights, including
without limitation the requirements of Treasury Regulation
§1.409A-1(b)(5)(v)(D), and shall be final, binding and conclusive.  If such
adjustment would result in a fractional security being subject to the Option,
the Company shall pay the holder, in connection with the first exercise of the
Option occurring after such adjustment, an amount in

 

12

--------------------------------------------------------------------------------


 

cash determined by multiplying (i) the fraction of such security (rounded to the
nearest hundredth) by (ii) the excess, if any, of (A) the Fair Market Value on
the exercise date over (B) the purchase price of the Option.

 

2.6.            Change in Control.  (a)  Notwithstanding any other provision of
this Award Agreement or any provision of the Plan, in the event of a Change in
Control, the Option shall become immediately exercisable in full.  In the event
of a Change in Control pursuant to Section (b)(3) below, there may be
substituted for each share of Stock subject to the Option, the number and class
of shares into which each share of such Stock shall be converted pursuant to
such Change in Control.  In the event of such a substitution, the purchase price
per share of stock then subject to the Option shall be appropriately adjusted by
the Committee (whose determination shall be final, binding and conclusive), but
in no event shall the aggregate purchase price for such shares be greater than
the aggregate purchase price for the shares of Stock subject to the Option prior
to the Change in Control.  Any substitution pursuant to this
Section 2.6(a) shall be made in compliance with the requirements of Section 409A
of the Code applicable to stock rights, including without limitation the
requirements of Treasury Regulation §1.409A-1(b)(5)(v)(D).

 

(b)           For purposes of the Plan and this Award Agreement, “Change in
Control” shall mean:

 

(1)           the acquisition by any Person, including any “person” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 25% or more of the combined voting power of the then outstanding securities
of the Company entitled to vote generally on matters (without regard to the
election of directors) (the “Outstanding Voting

 

13

--------------------------------------------------------------------------------


 

Securities”), excluding, however, the following:  (i) any acquisition directly
from the Company or an Affiliate (excluding any acquisition resulting from the
exercise of an exercise, conversion or exchange privilege, unless the security
being so exercised, converted or exchanged was acquired directly from the
Company or an Affiliate), (ii) any acquisition by the Company or an Affiliate,
(iii) any acquisition by an employee benefit plan (or related trust) sponsored
or maintained by the Company or an Affiliate, (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 2.6(b), or (v) any acquisition by the
following persons:  (A) LeRoy T. Carlson or his spouse, (B) any child of LeRoy
T. Carlson or the spouse of any such child, (C) any grandchild of LeRoy T.
Carlson, including any child adopted by any child of LeRoy T. Carlson, or the
spouse of any such grandchild, (D) the estate of any of the persons described in
clauses (A)-(C), (E) any trust or similar arrangement (including any acquisition
on behalf of such trust or similar arrangement by the trustees or similar
persons) provided that all of the current beneficiaries of such trust or similar
arrangement are persons described in clauses (A)-(C) or their lineal
descendants, or (F) the voting trust which expires on June 30, 2035, or any
successor to such voting trust, including the trustees of such voting trust on
behalf of such voting trust (all such persons, collectively, the “Exempted
Persons”);

 

(2)           individuals who, as of February 27, 2004, constituted the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of such Board; provided that any individual who becomes a director of the
Company after February 27, 2004, whose election, or nomination for election by
the Company’s stockholders, was approved by the vote of at least a majority of
the directors then comprising the Incumbent

 

14

--------------------------------------------------------------------------------


 

Board shall be deemed a member of the Incumbent Board; and provided further,
that any individual who was initially elected as a director of the Company as a
result of an actual or threatened solicitation by a Person other than the Board
for the purpose of opposing a solicitation by any other Person with respect to
the election or removal of directors or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall not be deemed a member of the Incumbent Board;

 

(3)           consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners of the Outstanding Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
50% of the combined voting power of the outstanding securities of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns, either
directly or indirectly, the Company or all or substantially all of the Company’s
assets) which are entitled to vote generally on matters (without regard to the
election of directors), in substantially the same proportions relative to each
other as the shares of Outstanding Voting Securities are owned immediately prior
to such Corporate Transaction, (ii) no Person (other than the following
Persons:  (v) the Company or an Affiliate, (w) any employee benefit plan (or
related trust) sponsored or maintained by the Company or an Affiliate, (x) the
corporation resulting from such Corporate Transaction, (y) the Exempted Persons,
and (z) any Person which beneficially owned, immediately prior to such Corporate
Transaction, directly or indirectly, 25% or more of the

 

15

--------------------------------------------------------------------------------


 

Outstanding Voting Securities) will beneficially own, directly or indirectly,
25% or more of the combined voting power of the outstanding securities of such
corporation entitled to vote generally on matters (without regard to the
election of directors) and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

 

(4)  approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

 

2.7.            Compliance with Applicable Law.  The Option is subject to the
condition that if the listing, registration or qualification of the shares of
Stock subject to the Option upon any securities exchange or under any law, or
the consent or approval of any governmental body, or the taking of any other
action is necessary or desirable as a condition of, or in connection with, the
issuance or delivery of shares hereunder, such shares will not be issued or
delivered unless such listing, registration, qualification, consent, approval or
other action shall have been effected or obtained, free of any conditions not
acceptable to the Company.  The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent,
approval or other action.

 

2.8.            Delivery of Certificates.  Upon the exercise of the Option, in
whole or in part, the Company shall, subject to Section 2.4, deliver or cause to
be delivered one or more certificates representing the number of shares of Stock
purchased against full payment therefor.  The Company shall pay all original
issue or transfer taxes and all fees and expenses incident to such delivery,
except as otherwise provided in Section 2.4.

 

16

--------------------------------------------------------------------------------


 

2.9.            Option Confers No Rights as Stockholder.  The holder of the
Option shall not be entitled to any privileges of ownership with respect to
shares of Stock subject to the Option unless and until such shares are purchased
and delivered upon an exercise of the Option and the holder becomes a
stockholder of record with respect to such delivered shares.

 

2.10.          Company to Reserve Shares.  The Company shall at all times prior
to the expiration or termination of the Option reserve and keep available,
either in its treasury or out of its authorized but unissued shares of Stock,
the full number of shares subject to the Option from time to time.

 

3.             Miscellaneous Provisions.

 

3.1.            Option Confers No Rights to Continued Employment or Service.  In
no event shall the granting of the Option or the acceptance of this Award
Agreement and the Option by the Optionee give or be deemed to give the Optionee
any right to continued employment by or service with any Employer or any
subsidiary or affiliate of an Employer.

 

3.2.            Decisions of Committee.  The Committee or its delegate shall
have the right to resolve all questions which may arise in connection with the
Option or its exercise.  Any interpretation, determination or other action made
or taken by the Committee or its delegate regarding the Plan or this Award
Agreement shall be final, binding and conclusive.

 

3.3.            Award Agreement Subject to the Plan.  This Award Agreement is
subject to the provisions of the Plan, as it may be amended from time to time,
and shall be interpreted in accordance therewith.  The Optionee hereby
acknowledges receipt of a copy of the Plan.

 

17

--------------------------------------------------------------------------------


 

3.4.            Successors.  This Award Agreement shall be binding upon and
inure to the benefit of any successor or successors of the Company and any
person or persons who shall acquire any rights hereunder in accordance with this
Award Agreement or the Plan.

 

3.5.            Notices.  All notices, requests or other communications provided
for in this Award Agreement shall be made in writing either (a) by actual
delivery to the party entitled thereto, (b) by mailing in the United States
mails to the last known address of the party entitled thereto, via certified or
registered mail, postage prepaid and return receipt requested, (c) by telecopy
with confirmation of receipt or (d) by electronic mail, utilizing notice of
undelivered electronic mail features.  The notice, request or other
communication shall be deemed to be received (a) in the case of delivery, on the
date of its actual receipt by the party entitled thereto, (b) in the case of
mailing by certified or registered mail, five days following the date of such
mailing, (c) in the case of telecopy, on the date of confirmation of receipt or
(d) in the case of electronic mail, on the date of mailing, but only if a notice
of undelivered electronic mail is not received.

 

3.6.            Governing Law.  The Option, this Award Agreement, and all
determinations made and actions taken pursuant thereto and hereto, to the extent
otherwise not governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without regard to principles of conflicts of laws.

 

18

--------------------------------------------------------------------------------


 

3.7.            Counterparts.  This Award Agreement may be executed in
counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.

 

 

 

TELEPHONE AND DATA SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

<<NAME>>

 

 

<<TITLE>>

 

Accepted this ______ day of

____________________, 20___.



___________________________

Optionee

 

19

--------------------------------------------------------------------------------